Title: 12th.
From: Adams, John Quincy
To: 


       This day I finished reading the fourth and last volume of Blackstone’s Commentaries. This is one of the most important books in the profession, and I have comparatively speaking taken more time in reading it, than I probably shall, for any other book: yet I am very far, from being master of it. And I intend before the end of my three years, if I should live and have my health, to go through this book once or twice more. I began in the afternoon upon Sullivan’s Lectures, and read a few pages; but not sufficient to get an idea of the merits of the book. Thompson, has so far recovered, that he was at the office in the afternoon.
       I pass’d the evening at my own lodgings, reading, and writing.
      